The opinion of the court was delivered,
by Thompson, J.
It was not denied, that, as assignees or transferees of the Sunbury and Erie Railroad Company, the defendants were bound to keep up all public and private bridges across the canal, as heretofore had been done by the commonwealth: Act of 21st April 1858, P. L. 417. For a failure to repair the farm bridge on plaintiff’s land, this suit, after notice to repair it, was brought, and it was agreed on the trial below that repairs to the extent of $10 were required at the time, and that this was the amount of the damages to be assessed, if plaintiff was entitled to recover. Certainly to all appearance this would seem to present a very clear case of liability on part of the defendants to the plaintiff.
But the defendants contend, notwithstanding, against liability, because that the Lackawanna and Bloomsburg Railroad Company have, by virtue of their charter, located their road on the berme bank of the canal, and that this increases the magnitude and .expense of keeping up the bridge over the canal, and that therefore they, the railroad company, are answerable to the plaintiff under the provisions of the General Railroad Act of 19th February 1849, for not keeping up proper causeways over their road. *260Rut that is not the question here; it is the bridge over the canal that is in this controversy, and this the defendants are expressly bound to keep up. If the railroad company have injured the canal company in regard to it or increased their responsibility and expenses in keeping it in repair, the law must be very lame if it will not require them to make compensation, as it would be bound to do to any other proprietor whose property might be taken or injured by it. We have not that company before us, however; but we can see that it is possible for it to be answerable also to the plaintiff under its charter; but if it were this would not destroy the plaintiff’s right to hold the canal company to its obligation. A man may have several parties bound to the performance of duties and obligations to him, and there being-several so bound does not relieve either until satisfaction from some one is made. The assignments of error all relate to the same thing and are sustained. It was an error to charge that the canal company was not liable to repair the bridge in question, and the judgment must be reversed; but as the amount of the damages was agreed upon, if the plaintiff was entitled to recover, we will enter judgment now for that sum instead of putting the parties to a new trial.
And now, to wit, October 30th 1861, judgment of the Common Pleas of Montour county in this case is reversed, and judgment is entered for the plaintiff for ten dollars damages with costs, and the costs of this writ of error.